Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 10/19/2020, in which, claims 1-20 are pending. Claims 1, 11, and 20 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 10/19/2020 are accepted.

Specification
The disclosure filed on 10/19/2020 is accepted.

Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim 20 “means for…” limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim(s) limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 1A-1B 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim(s) 20 recite means (or step) plus function limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification does not adequately disclose the structure to perform the functions of the claim. The corresponding structure must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an undefined component of a computer system, software, logic, code, or black box element.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Please note that for computer-implemented "means" the corresponding structure to be disclosed is the algorithm(s) or software for performing the recited function.

Double Patenting
1. 	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 11, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of US 10902133 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations recited in the independent claims 1, 11, and 20 of the present application and are broader than limitations recited in independent claims 1 and 10 of US 10902133 B2.      
Claims 2-9 and 11-19 of the present application are not patentably distinct from respective claims 1-19 of US 10902133 B2 because the claims recite substantially the same features.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140164758 A1 (hereinafter ‘Ram’)

As regards claim 1, Ram (US 20140164758 A1) discloses: A method for performing a computational operation on a server host, the method comprising (Ram: Abstract): receiving an encrypted service request from a client host, the client host encrypting a service request to produce the encrypted service request using a shared secret, the service request specifying the computational operation; (Ram: Abstract, Figs. 1-3, ¶2, ¶6-¶8, ¶19, ¶28-¶36, i.e., receiving an encrypted request/query from a subscriber at a secure device, decrypting the request/query, performing query and returning the results of the query in encrypted format wherein the encryption/decryption is performed using subscriber’s key i.e., the shared secret wherein the security is designed as a secure hardware and doesn’t allow any access from any other entity in the cloud system)
decrypting, in a secure enclave, the encrypted service request using the shared secret to produce a decrypted service request, (Ram: Abstract, Figs. 1-3, ¶2, ¶6-¶8, ¶19, ¶28-¶36, ¶44, i.e., receiving an encrypted request/query from a subscriber at a secure device, decrypting the request/query, performing query and returning the results of the query in encrypted format wherein the encryption/decryption is performed using subscriber’s key i.e., the shared secret wherein the security is designed as a secure hardware and doesn’t allow any access from any other entity in the cloud system) the secure enclave preventing other software running on the server host from accessing the shared secret and other data stored in a memory space; (Ram: Abstract, Figs. 1-3, ¶2, ¶6-¶8, ¶19, ¶28-¶36, ¶44-¶55, i.e., receiving an encrypted request/query from a subscriber at a secure device, decrypting the request/query, performing query and returning the results of the query in encrypted format wherein the encryption/decryption is performed using subscriber’s key i.e., the shared secret wherein the security is designed as a secure hardware and doesn’t allow any access from any other entity in the cloud computing system. Note: Security devices such as disclosed in Ram inherently protects access from software threats out of the security device. See e.g., Drucker, Nir, and Shay Gueron. "Achieving trustworthy Homomorphic Encryption by combining it with a Trusted Execution Environment." J. Wirel. Mob. Networks Ubiquitous Comput. Dependable Appl. 9.1 (March 2018): 86-99) page 88, i.e., security devices such Intel’s SGX TEE protects from software access at any privilege level)
performing the computational operation, in the secure enclave, using the decrypted service request to generate a service result; (Ram: Abstract, Figs. 1-3, ¶2, ¶6-¶8, ¶19, ¶28-¶36, ¶44-¶55)
encrypting, in the secure enclave, the service result using the shared secret to create an encrypted service result; and (Ram: Abstract, Figs. 1-3, ¶2, ¶6-¶8, ¶19, ¶28-¶36, ¶44-¶54, i.e., providing the encrypted query result)
providing the encrypted service result to the client host, the client host decrypting the encrypted service result using the shared secret. (Ram: Abstract, Figs. 1-3, ¶2, ¶6-¶8, ¶19, ¶28-¶36, ¶44-¶54, ¶66-¶67, i.e., providing the encrypted query result back to the subscriber client wherein the same subscriber key is used to decrypt the encrypted results)

Claims 11 and 20 recite substantially the same features recited in claim 1 above, and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 2, Ram discloses the method of claim 1 wherein the secure enclave encrypts data written to a mass storage device by the performing the computational operation. (Fig. 1, ¶37)

Claim 12 recites substantially the same features recited in claim 2 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 3, Ram discloses the method of claim 2 wherein the memory space is established using special-purpose instructions of a processor of the server host. (Fig. 1-3, ¶56-¶57)

Claim 13 recites substantially the same features recited in claim 3 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 4, Ram discloses the method of claim 1 further comprising: determining the shared secret with the client host. (Fig. 1, ¶41-¶46)

Claim 14 recites substantially the same features recited in claim 4 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 5, Ram discloses the method of claim 4 wherein the shared secret is determined using a third-party key broker or service. (Fig. 1, ¶19, ¶41-¶46)

Claim 15 recites substantially the same features recited in claim 5 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 6, Ram discloses the method of claim 4 wherein the shared secrete is determined directly with the client host. (Fig. 1, ¶19, ¶41-¶46)

Claim 16 recites substantially the same features recited in claim 6 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 7, Ram discloses the method of claim 4 further comprising: identifying an encryption method of a plurality of encryption methods specified by the client host when the shared secret is determined, the identified encryption method being used for the decrypting and encrypting steps. (Fig. 1, ¶19, ¶41-¶46)

Claim 17 recites substantially the same features recited in claim 7 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 8, Ram discloses the method of claim 1 further comprising: getting another encrypted service request from another client host; (Ram: Abstract, Figs. 1-3, ¶2, ¶6-¶8, ¶19, ¶28-¶36, ¶41-¶44, i.e., receiving an encrypted request/query from a subscriber at a secure device, decrypting the request/query, performing query and returning the results of the query in encrypted format wherein the encryption/decryption is performed using subscriber’s key i.e., the shared secret wherein the security is designed as a secure hardware and doesn’t allow any access from any other entity in the cloud system)
decrypting, in the secure enclave, the another encrypted service request using another shared secret to produce another decrypted service request; (Ram: Abstract, Figs. 1-3, ¶2, ¶6-¶8, ¶19, ¶28-¶36, ¶41-¶44, i.e., receiving an encrypted request/query from a subscriber at a secure device, decrypting the request/query, performing query and returning the results of the query in encrypted format wherein the encryption/decryption is performed using subscriber’s key i.e., the shared secret wherein the security is designed as a secure hardware and doesn’t allow any access from any other entity in the cloud system) 
performing another computational operation, in the secure enclave, using the another decrypted service request to generate another service result; (Ram: Abstract, Figs. 1-3, ¶2, ¶6-¶8, ¶19, ¶28-¶36, ¶44-¶55)
encrypting, in the secure enclave, the another service result using the another shared secret to create another encrypted service result; and (Ram: Abstract, Figs. 1-3, ¶2, ¶6-¶8, ¶19, ¶28-¶36, ¶44-¶55)
providing the another encrypted service result to the another client host. (Ram: Abstract, Figs. 1-3, ¶2, ¶6-¶8, ¶19, ¶28-¶36, ¶44-¶54, ¶66-¶67, i.e., providing the encrypted query result back to the subscriber client wherein the same subscriber key is used to decrypt the encrypted results)

Claim 18 recites substantially the same features recited in claim 8 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 10, Ram discloses the method of claim 1 wherein the computational operation is at least one of a: database search, Internet search, financial transaction, and ecommerce transaction. (Ram: Abstract, ¶28)

Claim Objections
Claim 9 is objected.  Claim recites allowable subject matter: “the service request and the another service request are of a same type; and each of the decrypting, performing, and encrypting steps use a respective pattern and timing of external memory and mass storage accesses, so as to limit observable information about at least one of contents of the service request, contents of the another service request, the service result, and the another service result” not taught by prior art taken alone or in combination. Claim would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims; and overcoming the Double Patenting rejection.
Claim 19 is objected.  Claim recites allowable subject matter: “the service request and the another service request are of a same type; and each of the decrypting, performing, and encrypting steps use a respective pattern and timing of external memory and mass storage accesses, so as to limit observable information about at least one of contents of the service request, contents of the another service request, the service result, and the another service result” not taught by prior art taken alone or in combination. Claim would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims; and overcoming the Double Patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432